BROWN SHOE COMPANY, INC. 2008 FORM 10-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York 43-0197190 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 8300 Maryland Avenue 63105 St. Louis, Missouri (Zip Code) (Address of principal executive offices) (314) 854-4000 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock — par value $0.01 per share New York Stock Exchange Chicago Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes RNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No R Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No R The aggregate market value of the stock held by non-affiliates of the registrant as of August 2, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $685.3 million. As of March 20, 2009, 41,570,018 common shares were outstanding. Documents Incorporated by Reference Portions of the proxy statement for the annual meeting of shareholders to be held May 28, 2009, are incorporated by reference into Part III. 1 BROWN SHOE COMPANY, INC. 2008 FORM 10-K INDEX PART I Page Item 1 Business 3 Item 1A Risk Factors 12 Item 1B Unresolved Staff Comments 17 Item 2 Properties 17 Item 3 Legal Proceedings 18 Item 4 Submission of Matters to a Vote of Security Holders 18 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6 Selected Financial Data 21 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A Quantitative and Qualitative Disclosures About Market Risk 44 Item 8 Financial Statements and Supplementary Data 44 Management’s Report on Internal Control Over Financial Reporting 44 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 45 Report of Independent Registered Public Accounting Firm 46 Consolidated Balance Sheets 47 Consolidated Statements of Earnings 48 Consolidated Statements of Cash Flows 49 Consolidated Statements of Shareholders’ Equity 50 Notes to Consolidated Financial Statements 51 Schedule II – Valuation and Qualifying Accounts 89 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 90 Item 9A Controls and Procedures 90 Evaluation of Disclosure Controls and Procedures 90 Internal Control Over Financial Reporting 90 Item 9B Other Information 90 PART III Item 10 Directors, Executive Officers and Corporate Governance 91 Item 11 Executive Compensation 91 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 91 Item 13 Certain Relationships and Related Transactions, and Director Independence 92 Item 14 Principal Accountant Fees and Services 92 PART IV Item 15 Exhibits and Financial Statement Schedules 93 2 BROWN SHOE COMPANY, INC. 2008 FORM 10-K PART I ITEM 1 BUSINESS Brown Shoe Company, Inc., founded in 1878 and incorporated in 1913, operates in the footwear industry. Current activities include the operation of retail shoe stores and e-commerce websites as well as the sourcing and marketing of footwear for women, men and children. Our business is seasonal in nature due to consumer spending patterns, with higher back-to-school and Easter and Christmas holiday season sales. Traditionally, the third fiscal quarter accounts for a substantial portion of our earnings for the year. During 2008, categories of our consolidated footwear sales were approximately 62% women’s, 26% men’s and 12% children’s. This composition has remained relatively constant over the past few years. Approximately 69% of 2008 footwear sales represented retail sales, including sales through our e-commerce websites, compared to 67% in 2007 and 62% in 2006, with the remaining 31%, 33% and 38% in the respective years representing wholesale sales. See Note 8 to the consolidated financial statements for additional information regarding our business segments and financial information by geographic area. We had approximately 12,400 full-time and part-time employees as of January 31, 2009.
